DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.          The amendment file on May 5th 2021 has been entered. Claims 1, 8 and 15 stand amended and claims 4, 5, 11 – 13, 18 and 20 are cancelled. Claim 27 is newly added with claims 1 – 3, 6 – 10, 14 – 17, 19 and 21 - 27 currently pending. 

EXAMINER’S AMENDMENT

3.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, David K. Mattheis (Reg. No. 48,683) on June 1st 2021. The application has been amended as follows:
IN THE CLAIMS 

Replace the following claims: 

8, wherein the global file ID is included with the provenance metadata of the workflow instance, and the provenance metadata is stored in a history log and is searchable, based on the global file ID.

Allowable Subject Matter
4.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A computer-implemented method for provenance tracking in a workflow system, the computer-implemented process comprising: receiving workflow definition input; performing workflow job commands, in response to receiving a workflow definition that includes the workflow job commands and a workflow instance; accessing an input file associated with the workflow instance; generating, at run-time, provenance metadata associated with the workflow instance, including retention of environment and operating system conditions by use of container technologies; generating, at run-time, an output file, and a global file identification (ID) associated with the output file, which is unique to the workflow instance; including the global file ID and the provenance metadata with the output file of the workflow instance as extended attributes; and storing the output file including the global file ID and the provenance metadata  as extended attributes of the output file, wherein the extended attributes enable reproducibility of the workflow 
As such the combined features as recited in independent claim 1 and similarly stated in independent claims 8 and 15 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1 – 3, 6 – 10, 14 – 17, 19 and 21 - 27 are allowed.


Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Kweku Halm/
Examiner 
Art Unit 2166 
06/2/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166